Order of disposition, Family Court, Bronx County (Harold J. Lynch, J.), entered on or about February 2, 2004, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that she committed an act which, if committed by an adult, would constitute the crime of assault in the second degree, and placed her on probation for 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). Although the victim did not see a weapon, the nature of her injuries supports the inference that appellant cut her with a knife or other sharp object. Concur—Andrias, J.P., Sullivan, Williams, Gonzalez and Catterson, JJ.